Cook, J.,
dissenting. I respectfully dissent. The majority analyzes the statute of limitations issue as if this case were based on an allegation of discriminatory discharge. I agree, instead, with the court of appeals’ conclusion that this case involves, not an allegedly discriminatory discharge, but an allegedly discriminatory failure to hire:
“In this case, appellant was informed in the fall of 1994, that all the positions in Ameritech Ohio’s legal department were being eliminated and that the attorneys would have to apply for positions with Ameritech. Accordingly, if Ameritech illegally discriminated against appellant based upon his age, the discriminatory act suffered by appellant would not be the termination from employment as an *227attorney, but rather would be the failure of Ameritech to hire him based upon his age.”
According to his deposition, Oker believed that he had been rejected for a position with the Ameritech centralized law department on November 9, 1994 on the basis of his age, having observed since 1990 a phenomenon he described as “the complete purge of all older officers in [the company].” He also conceded during his deposition that Ameritech’s reorganization was “absolutely * * * a real reorganization,” and “not a sham reorganization.” The appellate court opinion notes that Oker’s allegation was that Ameritech discriminated against him when it failed to hire him to work in its centralized law department — not that the Ameritech reorganization was based on age discrimination. Thus the date on which his original position was eliminated as a result of that reorganization is not the date to which a court should look for the commencement of the limitations period.
Here the alleged discriminatory act — the decision not to hire — occurred on November 9, 1994. It follows that Oker had one hundred eighty days from that date to file this action under R.C. 4112.02(N). He did not file this action until after the limitations period had run. Consequently, this action is time-barred.
I would affirm the decision of the court of appeals.
Christley, J., concurs in the foregoing dissenting opinion.